Citation Nr: 1443601	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as being secondary to exposure to chemical dioxins.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to an increased disability evaluation for the residuals of a left great toe amputation, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1969 to March 1971, from June 1971 to June 1974, and from June 1974 to January 1990.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO), located in Wichita, Kansas.  With respect to the issue of entitlement to service connection for diabetes mellitus, this appeal, however, represents a reconsideration of a March 2005 rating action that denied service connection for this disability.  A review of the file reflects that additional service records - the appellant's service personnel file - were added to the record in April 2009.  Such records are relevant to the issue of diabetes mellitus because the appellant has claimed exposure to chemical dioxins while serving in South Korea.  As these records were available at the time of the prior March 2005 rating action, but not associated with the file, the VA will reconsider the claim anew and will not require the presentation of "new and material evidence" prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2013).  

Following the perfection of his appeal, the appellant presented testimony before the undersigned via a videoconference hearing in May 2011.  A transcript of that hearing was made and has been included in the claims folder for review.  

In October 2011, the Board remanded all four issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of additional development.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred since October 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving diabetes mellitus.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board finds that the agency of original jurisdiction substantially complied with the mandates of its latest Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

Regrettably, the claim must once again be returned to the AMC for additional action.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant was exposed to chemical dioxins while stationed in South Korea in 1970.

2.  The appellant currently suffers from type II diabetes mellitus.

3.  Type II diabetes mellitus is presumed to be caused by or the result of chemical dioxin exposure. 


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus as a result of in-service chemical dioxin exposure have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for type II diabetes mellitus.  He has maintained that while he was stationed in South Korea with the 5th Battalion of the 38th Artillery, he was exposed to chemical dioxins.  He believes that as a result of this exposure, he developed diabetes mellitus.  The RO has denied his claim for benefits and the appellant has appealed to the Board for review.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for diabetes has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision, no conceivable prejudice to the appellant could result from this decision.  Further, as noted above, the remaining issues on appeal are being remanded and VCAA consideration is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of diabetes mellitus is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The law and applicable regulatory provisions pertaining to Agent Orange (or chemical dioxins) exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, a veteran who during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam or in or near the Korean DMZ during the applicable time period, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) and/or (iv) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era or in or near the Korean DMZ during the specified time period is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Korea, but must also determine whether his current disability is the result of active service.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Facts and Discussion

As previously noted, the appellant has contended that currently diagnosed type II diabetes mellitus is related to in-service chemical dioxin exposure.  The appellant has consistently maintained that when he served with 38th Artillery Brigade in Korea, he was exposed to chemical dioxins.  Initially, the Board acknowledges that the appellant has been diagnosed with type II diabetes and that such a condition is recognized as being a disorder that may be presumed to be service-connected if an appellant is shown to have been exposed to chemical dioxins while on active duty.  

Next, it must be shown that the appellant served in Korea, between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  The appellant's service personnel records show that the appellant was assigned to the 38th Artillery in Korea from February 25, 1970, to March 23, 1971.  This specific unit is listed by the Department of Defense as operating in and near the DMZ during the qualifying period.  See Adjudication Procedures Manual, M21-MR Part IV, ii.2.c.10.p.  As such, the Board finds that the appellant was exposed to chemical dioxins (herbicides) coincident with his service as a member of the 38th Artillery Brigade in or near the DMZ.  Therefore, he is entitled to presumptive service connection for type II diabetes mellitus.  

In other words, upon review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that currently diagnosed diabetes is related to the verified in-service chemical exposure while the appellant was stationed in Korea.  Accordingly, service connection for type II diabetes mellitus as secondary to chemical exposure is warranted.


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.


REMAND

The remaining three issues on appeal include entitlement to service connection for sleep apnea along with entitlement to increased evaluations for hypertension and the residuals of a left great toe amputation.  

The record reveals that the appellant has not undergone a VA examination or review of his records with respect to the sleep apnea disability.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  The record reflects that the appellant is service-connected for hypertension and takes medication for the treatment of said disorder.  The appellant has insinuated that, perhaps, his sleep apnea is related or secondary to his service-connected hypertension or that there is a symbiotic relationship between the two disorders.  A VA examiner has not commented on the assertions made by the appellant nor has an examiner provided an opinion concerning the etiology of the claimed disorder.  As such, the Board believes that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.

With respect to the appellant's claim involving hypertension, the record reveals that the appellant underwent a VA Compensation and Pension Examination in March 2012.  In the examination report that was accomplished after the physical examination, the examiner wrote that the appellant was suffering from hypertension but it was also written that the appellant was not suffering from hypertension.  In other words, the examiner contradicted himself in the examination report.  As such, the Board believes that the examination results are inadequate because they fail to provide answers to the question of how severe the disability actually is (does the appellant suffer from the condition or doesn't he) and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim is returned to the AMC so that another examination, which contains definitive opinions based upon a complete record, can be obtained.

Finally, the appellant has asked that a disability evaluation in excess of 10 percent be assigned for his left great toe disability (amputation thereof).  The record shows that the appellant underwent an examination of the left foot also in March 2012.  One of the reasons that the claim was returned and an examination requested was so that a determination could be made as to where the amputation of the left toe occurred and which bones of the foot were affected.  The examiner indicated that the left great toe was amputated without the removal of the metatarsal head and that, it essence, the metacarpal bone was still present in the foot.  The examiner indicated that the amputation occurred at the proximal interphalangeal joint.  At this juncture, the Board would note that the examiner who provided the opinion concerning the appellant's left foot was also the examiner who could not make up his mind as to whether the appellant was suffering from hypertension.  These results were forwarded to the AMC which, in turn, denied the appellant's claim for the assignment of an evaluation in excess of 10 percent.  If the amputation had occurred such that the metacarpal head was missing, then a higher scheduler evaluation would have been assigned.  In essence, the AMC concluded that the highest scheduler evaluation that could be assigned was that of 10 percent but no higher.  The claim was then returned to the Board for review.  

Upon further review of the Supplemental Statement of the Case that was issued in August 2012, noted that the appellant had been assigned the maximum disability percentage that could be assigned.  However, that same SSOC did not discuss why the assignment of an extraschedular evaluation for the disorder was not considered or appropriate.  

Upon further review of the development that has occurred since the Board's last remand with respect to the left foot disability, it is the opinion of the Board that this examination should also be redone.  That is, the Board believes that because the physician who examined and provided the opinion concerning the severity of the left foot disorder was the same examiner who made contradictory statements concerning the appellant's claimed hypertension, the examination report as a whole is, at best, problematic.  

In this instance, the Board believes that the examination results are inadequate because they fail to provide definitive and dependable answers to the questions raised by the Board and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AMC so that another examination, which contains definitive opinions based upon a complete record, may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following redevelopment:

1.  The AMC should obtain any outstanding treatment records (government and private) of the appellant dated from January 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2012).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for VA examinations to determine the severity of the appellant's purported hypertension and left toe amputation.  The claims folder and a copy of this remand are to be made available to the examiners (preferably medical doctors) to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of each report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

For each examination, the examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  Each examination report should include discussions of the appellant's documented medical history and the appellant's assertions concerning the severity of each disorder.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected hypertension and left toe amputation.  Each doctor should specifically comment on the manifestations and symptoms produced by the two separate conditions.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of each examination be typed and included in the claims folder for review.

3.  The AMC should then arrange for a respiratory disorder examination to obtain an opinion as to the origins of the Veteran's sleep apnea and any other respiratory disorder that may be found.  The examination should be performed by a medical doctor.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he/she has reviewed the claims folder.  Moreover, the examiner should specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

The doctor should examine the appellant and make a determination as to whether the appellant now suffers from any respiratory disorders including sleep apnea.  The examiner then should provide a detailed analysis as to the etiology of all diagnosed respiratory disorders including sleep apnea.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

It is requested that the examiner express an opinion as to whether any diagnosed respiratory disorder including sleep apnea is at least as likely as not began in or is related to the appellant's military service or any incidents therein.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability and the current symptoms/manifestations.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not"(meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the doctor's report, the examiner again must specifically discuss the appellant's contentions and assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner should reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The AMC is reminded that with respect to the issue involving the left toe, the higher rating claim, the AMC should consider whether the claim should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


